DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“plurality of threads” of claim 1
“plurality of electrical conduction cables” of claim 1
“rotary rod” of claims 2 and 22
“mechanical device” and “rpm multiplier” of claim 10
“buoy” and “balloon” of claim 14
“revolution multiplier” of claim 17
“control, warning, and security system” of claim 18
“plurality of bearings” of claim 21
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(1) because reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "5" and "6" have both been used to designate “shaft”
Reference characters "4", “7” and "12" have both been used to designate “mast”
Reference characters "4" and "7" have both been used to designate “generators”
Reference characters "9" and "11" have both been used to designate “chain”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “2” has been used to designate “support element”, “bracket” and “cable or chain”
Reference character “4” has been used to designate both “mast” and “generator”
Reference character “8” has been used to designate both “nacelle” and “gondola”
Reference character “9” has been used to designate “chain”, “concrete spikes or protrusions” and “concrete breakwaters”
Reference character “12” has been used to designate both “bollards” and “mast”
Reference character “18” has been used to designate both “deflector plates” and “baffle plates”
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not within the range of 50 to 150 words in length and contains the form and legal phraseology “means.”  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
Page 8, line 15, “cover o nacelle” should be changed to “cover or nacelle”
Page 9, line 6, “cover o nacelle” should be changed to “cover or nacelle”
Appropriate correction is required.
Claim Objections
Claims 1, 6, 8, 10, 11, 13-15, and 17-21 are objected to because of the following informalities:  
Claim 1, “helical turbines drive the generators” and “wherein the generators” should be changed to “helical turbines drive the one or more generators” and “wherein the one or more generators”
Claim 6, “posts in a form of coupling bollards as a fastening element” should be changed to “posts in the form of coupling bollards as the fastening element”
Claim 8, “the shafts” should be changed to “the one or more shafts”
Claim 10, “one or more of the collar, the cardan joint, and the ball joint and the generators” and “case the shaft” should be changed to “one or more of a collar, a cardan joint, and a ball joint and the one or more generators” and “case the one or more shafts”
Claims 11, 20, “the shaft” should be changed to “the one or more shafts”
Claims 13, 15, 17, 18, “the generators” should be changed to “the one or more generators”
Claim 14, “the buoy” should be changed to “a buoy”
Claim 19, “the turbines” should be changed to “the helical turbines”
Claim 21, “the shaft of the generator” should be changed to “the one or more shafts of the one or more generators”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recitation, “wherein the mast has an upper end to rotate the generators” is unclear which mast the Applicant is referencing because the claim introduces two mast. First, “a plurality of fastening elements comprising: a mast” and second, “an aerodynamic casing, in front of or, on the other side of a mast.”
Claims 2, 3, 9, 19, and 22 all recite “the mast” without being clear on which of the two mast is being referenced recited in claim 1.
For examining purposes the Examiner is interpreting only one mast which is supported by the figures.
Claim 1 recitation, “wherein the helical turbines drive the generators and a plurality of electrical conduction cables” is unclear how a helical turbine is able to drive electrical conduction cables?
For examining purposes the Examiner is interpreting the generators use electrical conduction cables to transfer generated energy to a load.
Claim 1 recitation, “a plurality of fastening elements” and “a fastening element” is unclear if the two recitations are referring to the same fastening elements or if “a fastening element” is separate from the “plurality of fastening elements.”
For examining purposes the Examiner is interpreting all of the recited fastening elements are included in the “plurality of fastening elements.”
Claim 1 recitation, “wherein the generators are placed between the one or more shafts, at a distal end of the helical turbine, a fastening element, and behind the mast on an opposite side of the helical turbine” is unclear how the generator is placed between the shaft and the helical turbine. According to the specification and the figures, the generator comprises a shaft and the shaft is connected to the helical turbine. How can the generator be placed between the shaft and the helical turbine if the helical turbine is connected to the shaft?
For examining purposes the Examiner is interpreting the shaft is placed between the helical turbine and the generator.
Claim 9 recitation, “wherein the helical turbines are metallic, rubber or plastic, inflatable or flexible and resistant and low-density materials are used, polymers, carbon fibers or glass with resins, and when the helical turbines are made of steel has a protective layer of zinc and plastic is reinforced with graphene and strong synthetic fibers, kevlar, glass or carbon” is unclear what material the helical turbines are comprised of. The claim first gives an option of the helical turbines being metallic, rubber or plastic, inflatable or flexible. The claim then recites the helical turbines use resistant and low-density materials which appear to be another selection of materials comprised of polymers, carbon fibers or glass with resins for the helical turbines making the claim confusing and indefinite. Further the claim suggest the helical turbines are specifically made from steel with a protective layer of zinc and plastic is reinforced with graphene and strong synthetic fibers, kevlar, glass or carbon. The Examiner is unclear how the helical turbines can be inflatable or flexible using a low-density material of glass yet when the helical turbine is made from steel is reinforced with glass? The Applicant is encouraged to reword the claim language that is clear, concise, and easily understood.
For examining purposes the Examiner is interpreting the helical turbines are metallic, rubber or plastic, inflatable or flexible.
Claim 10 recites the limitation "the clamping mast" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recitation, “wherein the helical turbines, when they do not have the shaft” is unclear because the one or more generators are the only components recited to have a shaft in the independent claim 1. Claim 1 recites the generator is driven by the helical turbine via the shaft and removing the shaft as suggested by claim 11 the energy capturing system would no longer drive the generator.
Regarding claim 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “wherein the helical turbines, cables, chains, and generators having a density equal to or similar to that of water or air”, and the claim also recites “between 70% and 130% of that of water or air” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 recitation, “wherein the helical turbines, cables, chains, and generators having a density equal to or similar to that of water or air” is unclear how turbines, cables, chains, and generators can have a density equal to or similar to that of water or air?
For examining purposes the Examiner is interpreting the helical turbines, cables, chains, and generators merely has a density which is an inherent property.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claim 11 recites, “wherein the helical turbines, when they do not have the shaft” which would render the system inoperative because the one or more generators are the only components recited to have a shaft in the independent claim 1. Claim 1 recites the generator is driven by the helical turbine via the shaft and removing the shaft as suggested by claim 11 the energy capturing system would no longer drive the generator and as a result render the system inoperative and therefore lacks utility.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 and claims dependent thereon except claim 11, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an energy capturing system for capturing energy from one or more maritime, fluvial, and wind currents as recited by independent claim 1, comprising:
one or more helical turbines comprising a plurality of threads inclined to a threshold value,
wherein the helical turbines are placed between one or more of:
a plurality of banks of a river,
in a plurality of artificial narrowings of the river, or
wherein the helical turbines held at one end by a plurality of fastening elements comprising: 
a mast, or a chain 
wherein the fastening elements are fixed to one or more of: 
the bottom of the river or sea, or to a cable placed between the banks of the river or the artificial narrowings of the river; and
one or more generators comprising one or more shafts that are attached to the helical turbines, 
wherein, the generators are covered by an aerodynamic casing, in front of or, on the other side of a mast, 
wherein the helical turbines drive the generators and a plurality of electrical conduction cables, 
wherein the generators are placed between the one or more shafts, at a distal end of the helical turbine, a fastening element, and behind the mast on an opposite side of the helical turbine, wherein the mast has an upper end to rotate the generators.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gorlov (US 5,642,984) discloses one or more helical turbines and one or more generators.
Holm (GB 2524331 A), Sinclaire (US 2013/0134715), Miller (US 2007/0041823), Bowie (WO 2006/059094 A1) discloses a helical turbine comprising a plurality of threads.
Williamson (US 5,669,758) discloses fastening element comprising mast.
Tyson (US 4,722,665) discloses a helical turbine comprising a plurality of threads and a fastening element comprising a chain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832